Title: To Alexander Hamilton from James Duane, 16 September 1779
From: Duane, James
To: Hamilton, Alexander


Manor Livingston [New York] 16th September 1779
My dear Col.
I have had no earlier opportunity to acknowledge the Receipt of your very agreeable favour of the 7th Instant. To yours of the  I transmitted an answer by the post.
I perfectly agree in opinion with you what the Enemy ought in good policy to attempt; but as they uniformly contravene their best Interest, and persue measures which can produce their least possible advantage, I conclude they will not persevere in the System of attacking us in our weakest side—the Southern States. They may too by this Time have some Reason for declining what a more enterprising People woud hazard at every Event. I think I intimated to you that I should not be surprized if Count D’Estaign paid a Visit to our Coast this Fall. Reports prevail which announce his Approach. In that Case they will be as safe in New york as at Savannah or Charles Town; and it is no Slander to say that the Safety of their Army has all along been their first object.
I have many Reasons to be anxious for the Expedition against the Six Nations. No less than the Safety of our Northern and Western frontiers depends upon it’s Success; to say nothing of the vast national advantages which will be derived from the Reduction of these perfidious Savages.
By the Way what will the World think of our Spirit & our Resources, when at the very Instant our Enemies, foreign & domestic pronounced our immediate Ruin from the Embarassments of our Finances, and a Train of heavy Calamities under which they affirmd we were expiring; they see their grand Army cooped up in a Garrison, their Forts taken from them by unparalled Bravery; the Country of their Indian Allies ravaged & destroyd without a single Effort for their protection; and a Capital Naval Armament equippd by a single State which it requird misconduct perhaps, on our part, & certainly the most hazardous Efforts on their’s to defeat!
I wait with great Impatience for further Intelligence from General Sullivan’s Army. I am not sufficiently acquainted with the Country to form a clear Idea of their intended Rout[e]: but if they visit the Senecas efectually I suppose we soon shall hear from them at Conodestogo the chief Seneca Town, where our State so long ago as 1732 made a large purchase for a Settlement to keep them in a Area but which was not prosecuted on account of the turbulent & faithless Temper of the Senecas & the want of Vigour in our own Government.
I must close or lose the opportunity by sloop passing to New Windsor. Be so good as to pay my most respectful Compliments to his Excellency, the Family, Generals McDougel Green & Knox &c. And if he is still safe to G Wayne. And believe me to be with great Regard, and a disposition to do you every possible service Your most Obedient Servant
Jas. Duane
